Citation Nr: 1747857	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a balance disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus. 

2.  Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss for the period from November 30, 2009, to February 1, 2014.  

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after February 1, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the May 2010 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss and assigned an 80 percent evaluation effective from November 30, 2009.  

In the April 2011 rating decision, the RO, in relevant part, continued an 80 percent evaluation for bilateral hearing loss; denied entitlement to TDIU; and denied service connection for a balance disorder.  

In August 2013, the RO proposed to reduce the evaluation assigned for the Veteran's service-connected hearing loss from 80 percent to 10 percent.  In a November 2013 rating decision, the RO reduced the evaluation assigned for bilateral hearing loss to 10 percent effective from February 1, 2014.  The Veteran did not appeal that decision.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Thus, the issue of the propriety of the rating reduction is not on appeal, and no further consideration is necessary.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  

In November 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the increased evaluation claims for bilateral hearing loss, the Veteran was afforded a VA examination in January 2017, and addendum medical opinions were obtained in April 2017 and May 2017.  

In January 2017, the examiner stated that the Veteran's puretone threshold test results were not valid for rating purposes and were not indicative of organic hearing loss.  She further stated that the Veteran's speech discrimination scores were unreliable due to his behavior during testing.  In so doing, the examiner considered findings from an August 2016 private Auditory Brainstem Response (ABR) test, which she noted was a highly reliable test.  She stated that the Veteran's objective ABR test responses were considerably better than his current test responses and were consistent with a moderate hearing loss of 50 to 60 decibels.  The examiner also indicated that Veteran's hearing loss had an impact on the ordinary conditions of daily life, including his ability to work.  

In an April 2017 addendum opinion, the examiner opined that neither hearing loss nor tinnitus are known to cause physical or cognitive impairments that would prevent the ability to obtain or maintain gainful employment.  

In a May 2017 addendum opinion, the examiner stated that she could not estimate the Veteran's speech discrimination recognition scores or puretone thresholds from 500 Hertz to 4000 Hertz based on an August 2016 ABR test.  The examiner explained that the click ABR test responses were closest to a 4000 Hertz response, and she estimated that the Veteran had puretone thresholds of 60 decibels at 4000 Hertz for the right ear and 60 decibels at 4000 Hertz for the left ear.  

Initially, the Board notes that the examiner did not discuss the functional effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities, as directed in the November 2016 Board remand.  Rather, the examiner merely opined that the Veteran's hearing loss would not prevent his ability to obtain or maintain gainful employment.  

In addition, in rendering her January 2017 opinion, the examiner stated that the objective responses from the August 2016 ABR test were considerably better than the Veteran's responses during the January 2017 VA examination.  However, the examiner did not address the August 2016 private medical statement from Dr. N.H. (initials used to protect privacy) that noted that the discrepancy between the ABR thresholds and conventional test responses may be explained by the Veteran's constant bilateral tinnitus.  In addition, the examiner did not have the opportunity to address the June 2017 medical statement from Dr. N.H. that noted conventional auditory test results may not accurately reflect actual hearing thresholds in patients with exposure to industrial chemicals. 

Moreover, in the May 2017 addendum opinion, the examiner indicated that further testing could be conducted to estimate puretone thresholds from 500 Hertz to 4000 Hertz, such as a "tone burst" ABR or the Auditory Steady State Response (ASSR) test.  However, she did not explain why such testing was not conducted.  

Based on the foregoing, an additional VA examination is necessary to ascertain the current severity and manifestation of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for a balance disorder, the Veteran was afforded a VA examination in January 2017.  However, the examiner's opinion appears internally inconsistent and unclear.  For example, the examiner indicated that the Veteran did not have a current or past diagnosis of an ear or peripheral vestibular condition.   However, she also stated that the Veteran had signs or symptoms attributable to Meniere's syndrome or a peripheral vestibular condition, including episodic vertigo, sensorineural hearing loss, and tinnitus.  

The AOJ subsequently obtained an addendum medical opinion in February 2017.  The examiner stated that the Veteran did not have a current diagnosis based on a review of the objective medical evidence.  However, she did not reconcile the inconsistent findings from the January 2017 VA examination.  In particular, she did not address the clinical features of Meniere's disease that were noted during the January 2017 VA examination.  

Moreover, in an August 2016 private medical record, Dr. N.H. noted that the Veteran's balance difficulties may be related to exposure to ototoxic chemicals during his military service.  Specifically, Dr. N.H. indicated that she discussed the Veteran's case with Dr. J.C. after attending his presentation regarding the relationship between industrial solvents and the auditory and balance systems.   Dr. J.C. reportedly cited cases where conventional testing of individuals with extensive exposure to industrial solvents showed puretone threshold results that were not reflective of actual hearing thresholds; however, electrophysiological, neurological, and imaging studies provided evidence of significant damage to the auditory and vestibular system.  

In light of the foregoing, the Board finds that an additional VA medical opinion is needed to clarify whether the Veteran has a current balance disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss or a balance disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test, a puretone audiometry test, a tone burst ABR test, and an ASSR test.  

If the examiner determines that a tone burst ABR and/or ASSR test is not necessary, he or she should provide an explanation for this determination.  See May 2017 VA medical opinion.

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should specifically address the disparity between the VA examination findings of record and the private audiology evaluations of record.  In so doing, he or she should consider the September 2013 private audiogram, as well as the August 2016 and June 2017 medical opinions from Dr. N.H.

The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any balance disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the June 2017 private medical statement from Dr. N.H. and the 2006 article regarding the effect of industrial solvents on hearing and balance.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any balance disorders that have been present during the appeal period, to specifically include Meniere's disease.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include any exposure to hazardous noise and chemical/solvents therein.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




